COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


AUGUSTA CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA
                                              MEMORANDUM OPINION *
v.   Record No. 1147-96-3                         PER CURIAM
                                               NOVEMBER 12, 1996
WANDA L. BAZZREA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (James S. Gilmore, III, Attorney General;
           Donald G. Powers, Assistant Attorney General,
           on briefs), for appellant.
           (George L. Townsend; Chandler, Franklin &
           O'Bryan, on brief), for appellee.



     Augusta Correctional Center/Commonwealth of Virginia

("employer") contends that the Workers' Compensation Commission

("commission") erred in denying employer's change in condition

application on the ground that employer failed to prove that, as

of September 11, 1995, Wanda L. Bazzrea's ("claimant") disability

was no longer causally related to her compensable October 1, 1994

injury by accident.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

employer's evidence sustained its burden of proof, the

commission's findings are binding and conclusive upon us.    Tomko

v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,

835 (1970).
     In denying employer's application, the commission found as

follows:
           Dr. [John C.] MacIlwaine continues to treat
           the claimant for complaints related to both
           arms. However, nowhere in his reports does
           he indicate that she has recovered from the
           compensable carpal tunnel syndrome on the
           right [sic]. 1 Neither does Dr. MacIlwaine
           indicate a date or time frame when the
           claimant's disability ceased to be caused by
           the compensable injury and changed to
           disability caused by a potential occupational
           disease involving one or both arms. Finally,
           it is not clear from his report of September
           11, 1995, which arm symptoms are causing her
           disability or whether the disability is
           caused by symptoms in both arms. If the
           disability is caused, in part, by continuing
           left arm symptoms, no change in condition is
           established.


     Based upon the ambiguous nature of the opinions expressed by

Dr. MacIlwaine in his reports concerning the cause of claimant's
     1
      Employer accepted as compensable disability related to
claimant's October 1, 1994 left hand and wrist injury, which
resulted in a left wrist sprain and subsequent carpal tunnel
syndrome.



                                  2
continuing disability, the commission, as fact finder, was

entitled to give little weight to Dr. MacIlwaine's September 11,

1995 opinion.   "Medical evidence is not necessarily conclusive,

but is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   Based upon this record, we cannot find

as a matter of law that employer's evidence proved that

claimant's disability after September 11, 1995 was no longer

causally related to her compensable October 1, 1994 injury by

accident.
     Accordingly, we affirm the commission's decision.

                                                   Affirmed.




                                 3